769 N.W.2d 598 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee/Cross-Appellant,
v.
Larry A. McGHEE, Defendant-Appellant/Cross-Appellee.
Docket No. 130031. COA No. 256767.
Supreme Court of Michigan.
November 26, 2008.

Order
By order of April 13, 2007, the parties were directed to file supplemental briefs. On order of the Court, the supplemental briefs having been received, the application for leave to appeal the November 8, 2005 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are again considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.